Title: From Benjamin Franklin to Deborah Franklin, 13 June 1766
From: 
To: 


This letter is of interest because it contains the first specific information about Franklin’s trip to Germany. During his first mission to England he had made a habit of traveling to various parts of the British Isles in the summer for health and pleasure, and now he was renewing the practice, accompanied by his friend, John Pringle, to the spa of Bad Pyrmont in the principality of Waldeck-Pyrmont in the north central part of present-day West Germany. Information about this trip is sparse, so that the gaps in the chronology presented here are unavoidable:

June 15: Franklin and Pringle leave London.
June 22–July 5?: The two men take the waters at Bad Pyrmont.
July 9: Franklin and Pringle visit the Royal Library at Hanover. While at Hanover they visit the scientist Johann Friedrich Hartman and observe him performing electrical experiments.
July 19–21: Franklin and Pringle at Göttingen; both are formally admitted as members of the Royal Academy there, Pringle having been elected in the spring.
July 22?–August 16: The two men travel through Cassel to Frankfort and to Mainz, then down the Rhine to Holland and on home to London.
 
My dear Child,
London, June 13. 1766
Mrs. Stevenson has made up a Parcel of Haberdashery for you, which will go in Capt. Robinson. She will also send you another Cloak in the room of that we suppose lost in Capt. Kerr.
I wrote to you in Capt. Sparks, that I had been very ill lately. I am now nearly well again, but feeble. To-morrow I set out with my Friend Dr. Pringle (now Sir John) on a Journey to Pyrmont, where he goes to drink the Waters; but I hope more from the Air and Exercise, having been us’d, as you know, to make a Journey once a Year, the Want of which last Year has, I believe, hurt me, so that tho’ I was not quite to say sick, I was often ailing last Winter and thro’ this Spring. We must be back at farthest in Eight Weeks, as my Fellow Traveller is the Queen’s Physician, and has Leave for no longer as she will then be near her Time. I purpose to leave him at Pyrmont, and visit some of the principal Cities nearest to it, and call for him again when the Time of our Return draws nigh. My Love to Sally, &c. I am, my dear Debby, Your affectionate Husband
B Franklin
 
  Addressed: To / Mrs Franklin / Philadelphia / via New York / per Packet / B Free Franklin
